                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION


BULLBAG CORPORATION,

                  Plaintiff,

v.                                         Case No: 6:20-cv-2249-PGB-GJK

BAGS O MONEY, LLC, BAGS O
MONEY, LLC, MONEY O BAGS,
LLC, JAMES KRISTOFIK and
PAUL MARSHALL,

                  Defendants.
                                    /

                                    ORDER

      This cause comes before the Court on Defendant James Kristofik’s Motion

to Dismiss (Doc. 31 (the “Motion”)). Plaintiff responded in opposition. (Doc. 37).

The Complaint is due to be dismissed as a shotgun pleading.

      In Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir.

2015), the Eleventh Circuit outlined four types of shotgun complaints:

      The most common type—by a long shot—is a complaint containing
      multiple counts where each count adopts the allegations of all
      preceding counts, causing each successive count to carry all that came
      before and the last count to be a combination of the entire complaint.
      The next most common type . . . is a complaint . . . replete with
      conclusory, vague, and immaterial facts not obviously connected to
      any particular cause of action. The third type of shotgun pleading is
      one that commits the sin of not separating into a different count each
      cause of action or claim for relief. Fourth, and finally, there is the
      relatively rare sin of asserting multiple claims against multiple
      defendants without specifying which of the defendants are
      responsible for which acts or omissions, or which of the defendants
      the claim is brought against.
Id. at 1321–23 (footnotes omitted). Shotgun complaints are deficient because “they

fail . . . to give the defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id. at 1323; see also Anderson v. Dist. Bd.

of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996).

       The Complaint falls squarely within the fourth category of shotgun pleadings

identified by Weiland. Plaintiff alleges five Counts against five Defendants without

delineating each Defendants’ liability-creating conduct. (Doc. 1). Although Plaintiff

initially explains the relationships between Defendants as business entities (see id.

at p. 2), the remainder of the Complaint simply refers to “Defendants” as a

monolith. “The requirements of Rule 8 are particularly pertinent when related

companies are sued.” Circuitronix, LLC v. SHenzen Kinwon Elec. Co., No. 17-cv-

22462, 2018 WL 7287192, at *7 (S.D. Fla. Jan 31, 2018) (internal quotations

omitted). By lumping Defendants together, neither Defendants nor the Court can

adequately discern who did what. The Complaint is too ambiguous for each

Defendant to respond the individual allegations against it. 1

       Accordingly, it is ORDERED that the Complaint (Doc. 1) is DISMISSED

WITHOUT PREJUDICE. 2 Plaintiff shall file an Amended Complaint on or

before April 5, 2021.


1   To be sure, the Eleventh Circuit has recognized that some complaints “can be fairly read to
    aver that all defendants are responsible for the alleged conduct.” Kyle K. v. Chapman, 208
    F.3d 940, 944 (11th Cir. 2000). This could very well be such a case. However, in its current
    state, the Complaint lacks sufficient factual detail regarding each individual Defendant to
    accuse them all collectively.

2   “In dismissing a shotgun complaint for noncompliance with Rule 8(a), a district court must
    give the plaintiff one chance to remedy such deficiencies.” Jackson v. Bank of Am., N.A., No.



                                               2
      DONE AND ORDERED in Orlando, Florida on March 22, 2021.




Copies furnished to:

Counsel of Record




   16-16685, 2018 WL 3673002, at *6 (11th Cir. Aug. 3, 2018) (internal citations and quotations
   omitted) (emphasis added).



                                              3
